Per Curiam.
1. In order to defeat a proceeding based upon a lease, which was a complete contract in itself, upon the ground that subsequently to the making of the same there was a novation of the contract, it would be necessary to show that another contract containing other and different terms from the original had been agreed upon, and that there was a consideration for the novation. In the present ease the defendant against whom proceedings to collect rent under the terms of the original lease had been instituted, and who set up a new contract, failed to show a novation; because, in the first place, there was no consideration for the new contract set up, and, in the second place, it does not appear from the evidence that there was a meeting of the minds upon the new agreement as alleged.
2. In view of the ruling made in the preceding headnote, it is unnecessary to pass upon .the other assignments of error contained in the record, as that ruling disposes of the issue in this case upon its merits.

Judgment reversed.


All the Justices concur, except Gilbert, J., hot presiding.